          Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 1 of 18



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Attorneys for Plaintiffs and the Proposed Class
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                  Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                               PLAINTIFFS’ OPPOSITION TO
                                                       EMERGENCY MOTION FOR STAY
21                     Plaintiffs,                     OF PRELIMINARY INJUNCTION
     v.                                                PENDING APPEAL
22

23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.
                                                                     OPPOSITION TO MOTION FOR STAY OF
                                                                              PRELIMINARY INJUNCTION
     2046281.2                                                                CASE NO. 4:20-CV-05309-PJH
           Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 2 of 18



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                              Page
 3
     I.          INTRODUCTION .............................................................................................................. 1
 4
     II.         LEGAL STANDARD ......................................................................................................... 3
 5   III.        ARGUMENT ...................................................................................................................... 3
 6               A.        The Only Parties Likely to Face Irreparable Harm Are the Plaintiffs .................... 4
                 B.        It Remains True that Plaintiffs—Not Defendants—Are Likely to Prevail on
 7
                           the Merits ................................................................................................................ 6
 8                         1.         This Court Correctly Read and Applied Section 6428 ............................... 7
 9                         2.         Defendants’ Withholding of Stimulus Payments Is Reviewable and
                                      Unlawful Under the Administrative Procedure Act .................................. 10
10               C.        A Stay Would Substantially Injure Not Only Incarcerated People, but Also
11                         Their Families and Communities .......................................................................... 10
                 D.        Issuance of Stimulus Payments to All Eligible Individuals—Including
12                         Plaintiffs—Remains in the Public Interest ............................................................ 11
13   IV.         CONCLUSION ................................................................................................................. 13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                        OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                                          -i-                                    PRELIMINARY INJUNCTION
                                                                                                                 CASE NO. 4:20-CV-05309-PJH
        Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 3 of 18



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                           Page
 3   Cases
 4   Al Otro Lado v. Wolf,
        952 F.3d 999 (9th Cir. 2020) ............................................................................................. 4, 5, 12
 5   Amador v. Mnuchin,
        No. ELH-20-1102, 2020 WL 4547950 (D. Md. Aug. 5, 2020)................................................... 8
 6
     Amador v. Mnuchin,
 7      No. ELH-20-1102, 2020 WL 5849476 (D. Md. Oct. 1, 2020) .................................................... 8
     California v. Azar,
 8      911 F.3d 558 (9th Cir. 2018) ....................................................................................................... 5
 9   California v. Azar,
        No. 19-CV-01184-EMC, 2019 WL 2029066 (N.D. Cal. May 8, 2019) ..................................... 3
10   Doe #1 v. Trump,
        957 F.3d 1050 (9th Cir. 2020) ............................................................................................ passim
11
     Doe v. Trump,
12      8:20-cv-00858-SVW-JEM, 2020 WL 5076999 (C.D. Cal. July 8, 2020) ................................... 8
     Hernandez v. Sessions,
13      872 F.3d 976 (9th Cir. 2017) ................................................................................................. 4, 12
14   Leiva-Perez v. Holder,
        640 F.3d 962 (9th Cir. 2011) ............................................................................................... 2, 3, 6
15   Nken v. Holder,
        556 U.S. 418 (2009) ...................................................................................................... 1, 3, 6, 11
16
     R.V. v. Mnuchin,
17      No. 20-cv-1148, 2020 WL 3402300 (D. Md. June 19, 2020) ..................................................... 8
     Rodriguez v. Robbins,
18      715 F.3d 1127 (9th Cir. 2013) ..................................................................................................... 4
19   Sampson v. Murray,
        415 U.S. 61 (1974) ...................................................................................................................... 4
20   Sarmiento v. United States,
        678 F.3d 147 (2d Cir. 2012) .................................................................................................... 8, 9
21
     Scholl v. Mnuchin, et al.,
22      No. 20-16915, Dkt. 8 at 2 (9th Cir. Oct. 5, 2020) ....................................................................... 1
     Sierra Club v. Trump,
23      No. 19-CV-00892-HSG, 2019 WL 2305341 (N.D. Cal. May 30, 2019) ................................ 3, 6
24   Sorenson v. Secretary of Treasury,
        475 U.S. 851 (1986) .................................................................................................................... 9
25   Statutes
26   26 U.S.C. § 6428 .............................................................................................................................. 2
     26 U.S.C. § 6428(e) ......................................................................................................................... 5
27
     26 U.S.C. § 6428(f)(3)(A) .............................................................................................................. 12
28   26 U.S.C. § 7422 .............................................................................................................................. 9
                                                                                                      OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                                        - ii -                                 PRELIMINARY INJUNCTION
                                                                                                               CASE NO. 4:20-CV-05309-PJH
        Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 4 of 18



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                             Page
 3   31 U.S.C. § 1324(b)(2)................................................................................................................... 10
     5 U.S.C. § 702 .................................................................................................................................. 2
 4
     5 U.S.C. § 706 .................................................................................................................................. 2
 5   Other Authorities
 6   166 Cong. Rec. E339, Mar. 31, 2020 ............................................................................................... 7
     166 Cong. Rec. S2007, Mar. 24, 2020 ............................................................................................. 7
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                       OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                                         - iii -                                PRELIMINARY INJUNCTION
                                                                                                                CASE NO. 4:20-CV-05309-PJH
          Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 5 of 18



 1   I.          INTRODUCTION
 2               In their motion to stay, Defendants ask this Court to reach conclusions directly contrary to

 3   those it just reached in granting Plaintiffs’ motion for a preliminary injunction. Where the Court

 4   just concluded that Plaintiffs are likely to suffer irreparable harm, Defendants now ask the Court

 5   to void this finding and reach the opposite conclusion instead. Where the Court just held that

 6   Plaintiffs are likely to succeed on the merits, Defendants now ask the Court to flip its reasoning

 7   and find instead that Defendants will. And where the Court just concluded that the public interest

 8   favors an injunction, Defendants now ask the Court to find instead that it does not.

 9               Given that Defendants are asking the Court to un-do all of the analysis the Court just

10   performed, it is perhaps unsurprising that Defendants’ arguments for stay simply mirror those this

11   Court already rejected in granting Plaintiffs’ motion for a preliminary injunction. Defendants’

12   motion is, effectively, a motion for reconsideration that cites no new facts or changes in law, and

13   therefore provides no basis for the Court to revisit its ruling. Indeed, given the “substantial

14   overlap” between the factors governing these motions, courts in this District routinely deny

15   motions to stay preliminary injunctions that they just entered. Nken v. Holder, 556 U.S. 418, 434

16   (2009); see also infra Section III (collecting cases). Further, the “pending” appeal rationale for

17   Defendants’ motion is speculative. Defendants admit that the relevant decision-makers at the

18   Department of Justice are “still considering” whether to appeal to the Ninth Circuit. Dkt. 58 at 1,

19   n.1 (“Mot. to Stay”). Just yesterday, they stated that their notice of appeal was “protective” and

20   that the Acting Solicitor General has not yet made a decision whether to appeal. See Scholl v.

21   Mnuchin, et al., No. 20-16915, Dkt. 8 at 2 (9th Cir. Oct. 5, 2020). Defendants’ uncertainty about

22   whether to pursue an appeal at all is independently fatal to their request here, and further

23   undercuts any assertions as to the public interest and irreparable harm.

24               As was the case when this Court considered these issues less than two weeks ago,

25   Defendants’ decision to withhold vital CARES Act stimulus payments from Plaintiffs and the

26   Class, based solely on their status as incarcerated persons, is causing and (if left unchecked) will

27   continue to cause irreparable harm. Every day that Defendants deny Class Members

28   congressionally-appropriated economic relief is another day that incarcerated people are deprived

                                                                            OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        -1-                          PRELIMINARY INJUNCTION
                                                                                     CASE NO. 4:20-CV-05309-PJH
        Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 6 of 18



 1   of basic necessities, including hygiene products, food, clothing, and the ability to maintain
 2   communication with loved ones. The long-term physical and emotional toll of these deprivations
 3   is well-documented, and has been recognized as such by this Court. Dkt. 50 at 28-33. Further, a
 4   stay would likely have the effect of making it impossible for Class Members to receive relief
 5   before the claims deadlines pass and the statutory deadline to make payments by the end of the
 6   year. The administrative and fiscal harms Defendants now assert, by comparison, are
 7   hypothetical and of precisely the variety that the Ninth Circuit has deemed insufficient to warrant
 8   a stay. Under Ninth Circuit precedent, the lack of irreparable harm is reason enough to deny
 9   Defendants’ motion. See Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011) (holding that
10   a stay cannot issue where the movant fails to establish irreparable harm).
11               There have likewise been no factual or legal developments that would or could change
12   this Court’s analysis of the merits. As Defendants have repeatedly admitted, all of their merits-
13   based arguments—related to whether this case is ripe, Plaintiffs have standing, or sovereign
14   immunity is waived under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702, 706—
15   rise and fall with Defendants’ improper interpretation of 26 U.S.C. § 6428 (“Section 6428”). The
16   Court was correct to join all the other courts that have specifically considered this issue, and to
17   reject Defendants’ argument that the CARES Act was intended to provide anything other than
18   immediate economic relief to all eligible individuals. Nothing in Defendants’ motion counsels
19   against any of the Court’s previous findings.
20               Finally, a preliminary injunction remains in the public interest. While Defendants
21   suggest, without explanation, that the injunction would require Defendants to prioritize
22   incarcerated persons over other groups of eligible individuals, the Court’s order does exactly the
23   opposite. In fact, the injunction enjoins Defendants from treating incarcerated persons differently
24   from any other member of society who is eligible to receive a CARES Act payment. In light of
25   the acute and ongoing harm suffered by incarcerated persons in the absence of this injunction,
26   maintaining it remains in the public interest. Further, Defendants’ unlawful actions are to blame
27   for the efforts they must now undertake to correct their misstatements about eligibility and
28   otherwise bring themselves into compliance with the law.
                                                                           OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       -2-                          PRELIMINARY INJUNCTION
                                                                                    CASE NO. 4:20-CV-05309-PJH
        Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 7 of 18



 1               Plaintiffs therefore respectfully request that the Court deny Defendants’ motion to stay, so
 2   that the parties can turn instead to the important and urgent work of effectuating the Court’s
 3   orders.
 4   II.         LEGAL STANDARD
 5               Courts must consider four factors in deciding whether to stay a preliminary injunction
 6   pending appeal: “(1) whether the stay applicant has made a strong showing that he is likely to
 7   succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
 8   whether issuance of the stay will substantially injure the other parties interested in the proceeding;
 9   and (4) where the public interest lies.” Nken, 556 U.S. at 426. Courts begin this analysis with the
10   irreparable harm factor, because “if the petitioner has not made a certain threshold showing
11   regarding irreparable harm . . . then a stay may not issue, regardless of the petitioner’s proof
12   regarding the other stay factors.” Leiva-Perez, 640 F.3d at 965.
13               Application of these factors “is committed to the exercise of judicial discretion,” Doe #1
14   v. Trump, 957 F.3d 1050, 1058 (9th Cir. 2020), and the party seeking a stay “bears the burden of
15   showing that the circumstances justify an exercise of that discretion.” Nken, 556 U.S. at 433-34.
16   III.        ARGUMENT
17               Given the “substantial overlap” between the factors governing each motion, courts in this
18   District routinely deny motions to stay for the same reasons they granted the underlying motion
19   for preliminary injunction. Nken, 556 U.S. at 434; see also, e.g., Sierra Club v. Trump, No. 19-
20   CV-00892-HSG, 2019 WL 2305341, at *1 (N.D. Cal. May 30, 2019) (Gilliam, J.) (noting that
21   “[w]hether to grant a stay pending appeal involves a similar inquiry as whether to issue a
22   preliminary injunction,” and denying motion to stay because “[i]n granting the preliminary
23   injunction, the Court rejected all of the arguments Defendants now advance” in the motion to
24   stay); California v. Azar, No. 19-CV-01184-EMC, 2019 WL 2029066, at *1 (N.D. Cal. May 8,
25   2019) (Chen, J.) (“For the same reasons [that the Court issued an injunction], the Court finds that
26   Defendants have not satisfied their burden of showing that a stay of the Injunction Order is
27   justified.”).
28               As in Sierra Club and Azar, this Court should deny Defendants’ motion to stay for the
                                                                            OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        -3-                          PRELIMINARY INJUNCTION
                                                                                     CASE NO. 4:20-CV-05309-PJH
        Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 8 of 18



 1   same reasons that it granted Plaintiffs’ motion for a preliminary injunction: Plaintiffs, not
 2   Defendants, are likely to suffer irreparable harm without Court intervention; Plaintiffs, not
 3   Defendants, are likely to succeed on the merits under the APA; a stay of the preliminary
 4   injunction would harm countless non-parties, including the families and communities of the
 5   incarcerated persons comprising the provisionally certified Class; and the preliminary injunction
 6   remains in the public interest.
 7               A.     The Only Parties Likely to Face Irreparable Harm Are the Plaintiffs
 8               To satisfy the irreparable harm factor, a movant “has the burden of showing that
 9   irreparable injury is likely to occur.” Doe #1, 957 F.3d at 1059. “[S]imply showing some
10   possibility of irreparable injury is insufficient.” Id. at 1059-60 (internal quotation marks omitted).
11   Here, Defendants advance two theories of irreparable harm: first, “the administrative resources
12   that would be expended and diverted in complying with the Order,” and second, that Defendants
13   may not “be able to recover any advance refund it sends out to incarcerated individuals, should
14   the Order be reversed on appeal.” Mot. to Stay at 1. Neither qualifies as irreparable harm,
15   particularly in light of the severe and well-documented harms already being suffered by Plaintiffs
16   and the Class.
17               First, as a threshold matter, the government “cannot suffer harm from an injunction that
18   merely ends an unlawful practice.” Rodriguez v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013).
19               Second, the administrative expenses of compliance with an injunction—monetary or
20   otherwise—do not qualify as irreparable harm. In Al Otro Lado v. Wolf, the Ninth Circuit held
21   that “[m]ere injuries, however substantial, in terms of money, time and energy necessarily
22   expended . . . are not enough.” 952 F.3d 999, 1008 (9th Cir. 2020) (quoting Sampson v. Murray,
23   415 U.S. 61, 90 (1974)). There, the government argued that identifying certain asylum seekers
24   denied entry at the border, as required by the underlying injunction, would “burden the efficiency
25   of the asylum interview process overall,” but the Ninth Circuit found that such concerns cannot
26   constitute irreparable harm. Id. at 1007. Similarly, in Hernandez v. Sessions, the Ninth Circuit
27   rejected the government’s argument that “diversion of the agencies’ time, resources, and
28   personnel from other pressing immigration adjudication and enforcement priorities” could
                                                                           OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       -4-                          PRELIMINARY INJUNCTION
                                                                                    CASE NO. 4:20-CV-05309-PJH
         Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 9 of 18



 1   constitute irreparable harm for the purposes of an injunction. 872 F.3d 976, 995 (9th Cir. 2017)
 2   (alternations omitted). Here, Defendants’ assertion that the injunction “is likely to require
 3   shifting resources from the IRS’s core mission, including preparations for the upcoming filing
 4   season for 2020 returns,” Mot. to Stay at 1, therefore fails for the same reasons that the
 5   government’s arguments did in Al Otro Lado and Hernandez.
 6               Third, the government’s concern that it may not recover advance payments in the event
 7   this Court is reversed fails for at least two reasons. As set forth above, money spent complying
 8   with an injunction, “however substantial,” does not constitute irreparable harm. Al Otro Lado,
 9   952 F.3d at 1008. Moreover, Defendants concede that this harm is entirely speculative: they
10   argue only that “there is uncertainty as to whether an erroneous refund made by the IRS that did
11   not result from a redetermination of tax liability can be assessed” using the IRS’s standard
12   collection tools, and only that “there is a good argument to be made” that this may present a
13   problem. Mot. to Stay at 9 (emphasis supplied).1 The Ninth Circuit has specifically cautioned,
14   however, that the “government cannot meet this burden by submitting conclusory factual
15   assertions and speculative arguments that are unsupported in the record.” Doe #1, 957 F.3d at
16   1059-60. Defendants’ admittedly speculative concerns about collection—concerns that would
17   only come to fruition if the government decides to pursue an appeal, and if this Court is
18   reversed—therefore fall far short of “showing that irreparable injury is likely to occur.” Id. at
19   1059 (emphasis supplied).2
20               Courts considering whether this threshold Nken factor is met also balance any harm to the
21   movant against the irreparable harm identified for the purposes of the preliminary injunction. Cf.
22
     1
23     Defendants also argue that, even if traditional collection measures are available, “it would be a
     herculean task, as a logistical and administrative matter, to attempt to recover all the advance
24   refunds sent to prisoners.” Mot. to Stay at 10. As set forth above, however, the administrative
     costs of compliance are insufficient to establish irreparable harm under binding Ninth Circuit
25   precedent. Al Otro Lado, 952 F.3d at 1008.
     2
       Because Defendants have not shown that they have no way at all to recover erroneous payments,
26   their reliance on California v. Azar, 911 F.3d 558 (9th Cir. 2018), is mis-placed. There, the court
     affirmed a preliminary injunction in part because the plaintiff States had no adequate alternative
27   damages remedy to their APA challenge. Id. at 581. Further, it is worth noting that the CARES
     Act does not require taxpayers who receive an advance refund but whose eligibility status
28   changes before the 2020 tax season to repay the excess. 26 U.S.C. § 6428(e).
                                                                          OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       -5-                         PRELIMINARY INJUNCTION
                                                                                   CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 10 of 18



 1   Doe #1, 957 F.3d at 1061 (finding that “the government has failed to sustain its burden of
 2   establishing that it would suffer irreparable harm absent a stay of the preliminary injunction,”
 3   including because the “record supports the district court’s conclusion that the Plaintiffs would
 4   suffer irreparable harm absent a preliminary injunction”). Here, that balancing unquestionably
 5   favors Plaintiffs, who are seeking to stop the government’s illegal acts and have provided
 6   evidence of substantial irreparable harm that is already occurring and will continue if the Court’s
 7   preliminary injunction is not enforced. See Dkt. 8 (“Mot. for PI”) at 5-10, 16-18 (collecting
 8   evidence of the emotional and physical toll of Defendants’ withholding of benefits). As this
 9   Court held in granting Plaintiffs’ motion for a preliminary injunction, this “evidence demonstrates
10   that plaintiffs and those similarly situated are being deprived basic necessities such as
11   communication with loved ones, food, and hygiene products” and that the resulting harms
12   “cannot be adequately remedied with later monetary relief.” Dkt. 50 (“PI Order”) at 33.
13   Moreover, a stay pending appeal will likely mean that Plaintiffs and the Class will not obtain
14   relief at all before the claims deadlines pass or before the statutory deadline to pay out advance
15   refunds at the end of the year.
16               Defendants therefore fail to meet their burden of establishing that they will suffer
17   irreparable harm, which means that “a stay may not issue, regardless of [Defendants’] proof
18   regarding the other stay factors.” Leiva-Perez, 640 F.3d at 965.
19               B.     It Remains True that Plaintiffs—Not Defendants—Are Likely to Prevail on
                        the Merits
20

21               Should the Court nevertheless proceed to a re-assessment of the merits, then Defendants’
22   motion to stay must also be denied because Defendants fail to make a “strong showing” that they
23   are likely to succeed on the merits. Nken, 556 U.S. at 426. Indeed, the merits-based arguments in
24   Defendants’ motion to stay bear a striking resemblance to those in Defendants’ opposition to the
25   preliminary injunction, which the Court already considered and rejected in granting that
26   injunction. Given the overlap in the standards for the two motions, the Court need not revisit this
27   analysis at all. Cf. Sierra Club, 2019 WL 2305341, at *1 (“In granting the preliminary injunction,
28   the Court rejected all of the arguments Defendants now advance . . . and found that Plaintiffs, not
                                                                             OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        -6-                           PRELIMINARY INJUNCTION
                                                                                      CASE NO. 4:20-CV-05309-PJH
         Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 11 of 18



 1   Defendants, were likely to succeed on the merits of their respective arguments. The Court
 2   incorporates that reasoning here.”).
 3               As this issue has already been fully briefed and decided by this Court, Plaintiffs do not
 4   repeat their arguments at length again here. But briefly, as set forth below, this Court was correct
 5   in both its interpretation of Section 6428 and how that interpretation bears upon the APA claims
 6   Plaintiffs bring in this matter.
 7                      1.      This Court Correctly Read and Applied Section 6428
 8               The parties and Court agree that all of Defendants’ merit-based arguments turn entirely on
 9   whether the Court adopts Defendants’ reading of Section 6428.3 Yet Defendants now make the
10   same arguments—advancing the same unsupported construction of Section 6428—that this Court
11   already rejected in granting the preliminary injunction. The Court should reject them again here.
12               Defendants continue to insist upon a non-existent distinction within Section 6428 between
13   an “advance refund” and a “credit claimed on the 2020 tax return.” Mot. to Stay at 5. As they
14   argued in opposition to the preliminary injunction, Defendants argue again now that no eligible
15   individual has a “right to an advance refund” under the statute, because the IRS has unwritten (but
16   unbridled and unreviewable) discretion to decide which eligible individuals will get an advance
17   refund (i.e., cash today) and which individuals must wait to file their 2020 tax returns to enjoy the
18   coronavirus relief (i.e., cash sometime in 2021, maybe). Id. at 2; see also id. at 5 (“Section 6428
19   does not give individuals the right to choose how they will receive the credit.”).
20               As this Court already and correctly observed, however, Defendants’ reading of Section
21   6428 contradicts the text of the statute itself. See PI Order at 24 (“In sum, the language of the
22   statute unambiguously mandates disbursement of the advance refund and requires the Secretary to
23   do so expeditiously.”). Defendants’ reading also contradicts the statute’s legislative history, as
24   well as contemporaneous comments by the President and Defendants. See, e.g., Mot. for PI at 10-
25   12 (collecting authorities); Dkt. 47 at 5-7 (same); Dkt. 11 at Ex. 39 (166 Cong. Rec. S2007, Mar.
     3
26    See Mot. for Stay at 2 (“[I]ndeed, at the core of Defendants’ arguments was an interpretation of
     section 6428 in which Congress created a refundable tax credit for eligible individuals for the
27   2020 tax year, and provided conditions under which an advance refund of that credit might be
     made, but did not create a right to an advance refund of the credit.”); id. at 3-7 (making the same
28   arguments in the present motion).
                                                                             OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        -7-                           PRELIMINARY INJUNCTION
                                                                                      CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 12 of 18



 1   24, 2020) (statement of Sen. McConnell) (stating that purpose of Act was to “rush financial
 2   assistance to Americans through direct checks to households from the middle class on down”)
 3   (emphasis supplied); Dkt. 11 at Ex. 40 (166 Cong. Rec. E339, Mar. 31, 2020) (statement of Rep.
 4   Jayapal) (stating the CARES Act provides “relief to the vast majority of everyday people to
 5   immediately help put cash in people’s pockets to pay those mounting bills”) (emphasis supplied).
 6   Defendants continue to ignore this additional evidence that belies the error in their interpretation
 7   of Section 6428.
 8               Tellingly, Defendants also continue to ignore the three other instances where courts have
 9   considered and rejected precisely the interpretation of Section 6428 that Defendants advance
10   again here. See Amador v. Mnuchin, No. ELH-20-1102, 2020 WL 4547950, at *11 (D. Md. Aug.
11   5, 2020) (non-receipt of stimulus payments was “pocketbook injury[,] the textbook example of
12   injury in fact”), amended and superseded by Amador v. Mnuchin, No. ELH-20-1102, 2020 WL
13   5849476 (D. Md. Oct. 1, 2020) (denying government’s motion to dismiss, and confirming
14   plaintiffs have Article III standing and that Section 7422 is not an adequate alternative remedy to
15   the APA); R.V. v. Mnuchin, No. 20-cv-1148, 2020 WL 3402300, at *2-5 (D. Md. June 19, 2020)
16   (same); Doe v. Trump, 8:20-cv-00858-SVW-JEM, 2020 WL 5076999, at *3-4 (C.D. Cal. July 8,
17   2020) (same). To date, Defendants’ only reference to these cases came in a footnoted string
18   citation, wherein Defendants admitted that these are “CARES Act credit cases under Section
19   6428 rejecting similar arguments.” Dkt. 44 (“PI Opp’n”) at 9 n.8.
20               Given that Defendants have not found any authority adopting (or even supporting) their
21   interpretation of Section 6428, Defendants rely instead on Sarmiento v. United States, 678 F.3d
22   147 (2d Cir. 2012), a case this Court specifically considered as supportive of Plaintiffs’
23   interpretation of the statute. See PI Order at 22-23 (discussing Sarmiento). As an initial matter,
24   Sarmiento addressed a narrower question than the one raised here: whether the IRS could
25   withhold an economic stimulus payment under the terms of an Offer-in-Compromise (“OIC”)
26   made to settle outstanding tax liability for certain individuals. 678 F.3d at 148. But Sarmiento’s
27   discussion of the ways Congress can “create the legal fiction” of a tax overpayment as the vehicle
28
                                                                           OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       -8-                          PRELIMINARY INJUNCTION
                                                                                    CASE NO. 4:20-CV-05309-PJH
         Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 13 of 18



 1   for a stimulus payment remains instructive. Id. at 152.4 Contrary to Defendants’ arguments, it is
 2   irrelevant in which year that fictional overpayment is deemed to have occurred. The effect is the
 3   same either way: the legal fiction of an “overpayment” operates as the vehicle for a “refund.” Id.
 4   This is precisely how the CARES Act advance payments were designed to work.
 5               Defendants also note that Sarmiento involved a refund suit brought under 26 U.S.C. §
 6   7422. Mot. to Stay at 3 n.2. The reason Section 7422 applied in Sarmiento is simple: the dispute
 7   did not arise until after the plaintiffs filed their tax returns and were denied a refund, and so were
 8   already in the Section 7422 refund process. 678 F.3d at 151. This case, in contrast, involves the
 9   denial of an advance refund. The Section 7422 process is thus an inadequate alternative remedy
10   for Plaintiffs and the Class because “they are not seeking to recover tax imposed or collected by
11   the IRS,” “section 7422 does not permit prospective injunctive and declaratory relief,” and it
12   “would entail years of delay to file a tax return, file administrative claims, exhaust those claims,
13   and then file in court,” all while Plaintiffs continue to suffer irreparably. PI Order at 18.
14               Defendants also cite in passing Sorenson v. Secretary of Treasury, 475 U.S. 851 (1986), in
15   which the Supreme Court held that the IRS could intercept refunds of the Earned Income Tax
16   Credit to apply them to overdue child support. Sorenson is inapposite, however, as it concerned a
17   different statute that did not involve (let alone require) an immediate, advance refund. Moreover,
18   Sorenson does not discuss the key issue here, whether Section 7422 is an adequate alternative
19   remedy to the APA in these circumstances.
20               In a final attempt to upend the Court’s reasoned interpretation of Section 6428,
21   Defendants argue that the Court’s preliminary injunction Order somehow “creates a right for
22   prisoners to an advance refund that these other individuals do not have under the plain language
23   of section 6428.” Mot. to Stay at 6. The Court’s Order does no such thing. As stated above, the
24   Order specifically prohibits Defendants from treating incarcerated persons differently from any
25   other eligible member of society. See PI Order at 44 (“Defendants . . . are hereby enjoined from
26
     4
      In several places, Defendants apparently misunderstand the Court’s holding and Sarmiento,
27   which both characterize the overpayment as fictional, not the credit or refund. Compare Mot. to
     Stay at 4 (referring to “a legally fictional credit”); id. at 5 n.4 (describing “the actual tax credit
28   being merely a legal fiction”).
                                                                            OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        -9-                          PRELIMINARY INJUNCTION
                                                                                     CASE NO. 4:20-CV-05309-PJH
         Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 14 of 18



 1   withholding benefits pursuant to 26 U.S.C. § 6428 from plaintiffs or any class member on the sole
 2   basis of their incarcerated status.”). Defendants’ assertion that an advance payment for an
 3   eligible incarcerated person is somehow different from an advance payment for any eligible
 4   person is mere circular reasoning to avoid conceding what is clear, that Section 6428 plainly
 5   creates a right to an advance payment for all eligible people, incarcerated or not.
 6               The Court thoroughly and correctly analyzed Section 6428, and Defendants offer no basis
 7   for reconsidering or disturbing that analysis now.5
 8                      2.      Defendants’ Withholding of Stimulus Payments Is Reviewable and
                                Unlawful Under the Administrative Procedure Act
 9

10               Defendants similarly rehash the arguments the Court already rejected with respect to the
11   merits of Plaintiffs’ APA claims, including that there was “no final agency action for which there
12   is no adequate remedy,” and that Defendants’ conduct cannot have been contrary to law or
13   arbitrary and capricious if Section 6428 never provided for advance payments to anyone. Mot. to
14   Stay at 8.
15               But here, again, Defendants cite no new facts or authority in support of these arguments.
16   Indeed, Defendants’ motion contains less than a page of text on these issues, which in turn
17   contains not a single legal or record citation. Id. Defendants therefore provide no reason for this
18   Court to alter its conclusion that Plaintiffs are likely to succeed on these claims. See Mot. for PI
19   at 12-15 (arguing that Plaintiffs are likely to establish that Defendants’ withholding of payments
20   from incarcerated persons is contrary to law, exceeds statutory authority, and is arbitrary and
21   capricious); PI Order at 14-16, 17, 20-28 (agreeing with Plaintiffs on each of these issues).
22               C.     A Stay Would Substantially Injure Not Only Incarcerated People, but Also
                        Their Families and Communities
23

24               Where, as here, an applicant “fail[s] to satisfy the two most important Nken factors,” a
25
     5
       Defendants also confusingly claim that the CARES Act’s amendment to 31 U.S.C. Section
26   1324(b) supports their interpretation, but they do not explain why. See Mot. at 5 n.5. That
     amendment authorizes the IRS to use congressionally-appropriated funds to send out stimulus
27   checks under the CARES Act. See 31 U.S.C. Section 1324(b)(2) (“Disbursements may be made
     from the appropriation made by this section only for . . . refunds due from . . . [Section]
28   6248 . . . .”). It has no bearing on the merits here.
                                                                            OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       - 10 -                        PRELIMINARY INJUNCTION
                                                                                     CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 15 of 18



 1   court need not even address the third—“whether a stay will substantially injure other parties.”
 2   Doe #1, 957 F.3d at 1068. If the Court does reach this factor, however, it too strongly favors
 3   Plaintiffs. In addition to Plaintiffs and the Class, the families and communities of incarcerated
 4   people all over the country will continue to suffer if the Court grants Defendants’ motion to stay.
 5               First, as set forth above, Plaintiffs have adequately established that incarcerated people
 6   will be irreparably harmed if the Court stays its preliminary injunction. See supra Section III.A;
 7   see also Doe #1, 957 F.3d at 1068 (noting, in assessing this factor, that “[w]e have already
 8   explained that the plaintiffs have established irreparable injury”).
 9               Second, Nken also invites courts to consider the impact of a stay on non-parties who may
10   benefit from the injunction. In Doe #1, for example, the Ninth Circuit credited evidence,
11   including non-party amicus briefing, that “implementation of the Proclamation [suspending
12   immigration] will interrupt family reunification, detrimentally affect job sectors that
13   disproportionately employ immigrants, and increase the number of underinsured immigrants who
14   will be prohibited from purchasing subsidized ACA insurance plans.” 957 F.3d at 1068. Here, as
15   in Doe #1, Plaintiffs offered substantial evidence that Defendants’ unlawful conduct is causing
16   harm to the families and communities who support or are supported by incarcerated persons. See
17   Mot. for PI at 5-10 (citing research, testimonials, and amicus briefing demonstrating the
18   emotional and physical toll of Defendants’ withholding of benefits, particularly among the Black
19   and Latinx communities that are both dramatically overrepresented among prison populations and
20   among those most severely affected by COVID-19). See also Dkt. 40-1 (amicus brief discussing
21   irreparable harm).
22               Accordingly, as in Doe #1, this factor favors the Plaintiffs.
23               D.     Issuance of Stimulus Payments to All Eligible Individuals—Including
                        Plaintiffs—Remains in the Public Interest
24

25               The fourth and final Nken factor, considering “where the public interest lies,” also favors
26   Plaintiffs and the injunction. 556 U.S. at 426. As with the prior factors, the Court already
27   considered the parties’ arguments and determined that “the public interest tips in plaintiffs’ favor
28   and a preliminary injunction would be in the public interest.” PI Order at 36; see also id. at 34-36
                                                                             OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        - 11 -                        PRELIMINARY INJUNCTION
                                                                                      CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 16 of 18



 1   (weighing the “acute and ongoing” harm suffered by incarcerated persons against, among other
 2   things, Defendants’ concerns regarding the “significant logistical challenges” associated with an
 3   injunction and the degree of “fraud and identity theft” that may result, and agreeing with
 4   Plaintiffs). Again, Defendants provide no reason to upset this ruling.
 5               Defendants argue only that the injunction is not in the public interest because it “would
 6   have the effect of prioritizing prisoners over other groups of individuals who have not yet
 7   received advance refunds and would require the IRS to divert resources from its attempts to issues
 8   such payments to those groups of individuals.” Mot. to Stay at 11. As set forth above, however:
 9   (i) the Court’s preliminary injunction does not require Defendants to treat incarcerated persons
10   differently from any other eligible member of society, and in fact prohibits them from doing so,
11   see supra Section III.B.1; and (ii) any administrative hardships associated with compliance,
12   including the diversion of resources, is not a cognizable harm for the purposes of a stay analysis,
13   see supra Section III.A (citing Al Otro Lado, 952 F.3d at 1008; Hernandez, 872 F.3d at 995). To
14   the extent that Defendants have also been unlawfully denying or delaying advance payments to
15   eligible individuals who are not incarcerated, and have created a backlog in the process, then this
16   is a problem of Defendants’ own making and does not counsel against an injunction. As the
17   Ninth Circuit explained in Al Otro Lado, any harm that is “largely the result of the government’s
18   own failure . . . is largely self-inflicted [and] ‘severely undermines’ its claim for equitable relief.”
19   952 F.3d at 1008. Indeed, had Defendants not unlawfully excluded incarcerated people from
20   eligibility from the outset, they would not find themselves in this situation now.
21               Moreover, to the extent Defendants actually believe that no eligible individual has a right
22   to advance payments under Section 6428, and have been delaying funds on this basis, then the
23   preliminary injunction favors the public interest because it corrects this misinterpretation of the
24   law. There is nothing in the record, however, to suggest that Defendants actually misunderstood
25   Congress’ directive that they distribute the advance payments “as rapidly as possible.” 26 U.S.C.
26   § 6428(f)(3)(A). By Defendants’ own admission, the IRS began issuing advance payments on
27   April 10, 2020, and had issued payments totaling more than $264 billion by May 21, 2020. PI
28   Opp’n at 5. By issuing the preliminary injunction, this Court ordered only that Defendants
                                                                            OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       - 12 -                        PRELIMINARY INJUNCTION
                                                                                     CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 17 of 18



 1   include incarcerated people in this effort, along with other eligible members of society. Doing so
 2   remains in the public interest.
 3   IV.         CONCLUSION
 4               For the reasons set forth above and those set forth in the Court’s September 24, 2020
 5   Order, Plaintiffs respectfully request that the Court deny Defendants’ motion to stay and maintain
 6   the preliminary injunction entered in this matter.
 7

 8   Dated: October 6, 2020                     Respectfully submitted,
 9

10                                              By: /s/ Kelly M. Dermody
                                                       Kelly M. Dermody
11
                                                   Kelly M. Dermody (SBN 171716)
12                                                 Yaman Salahi (SBN 288752)
                                                   Jallé Dafa (SBN 290637)
13                                                 LIEFF CABRASER HEIMANN
                                                        & BERNSTEIN, LLP
14                                                 275 Battery Street, 29th Floor
                                                   San Francisco, CA 94111-3339
15                                                 Telephone: 415.956.1000
                                                   Facsimile: 415.956.1008
16                                                 kdermody@lchb.com
                                                   ysalahi@lchb.com
17                                                 jdafa@lchb.com
18                                                 Eva Paterson (SBN 67081)
                                                   Mona Tawatao (SBN 128779)
19                                                 Christina Alvernaz (SBN 329768)
                                                   EQUAL JUSTICE SOCIETY
20                                                 1939 Harrison St., Suite 818
                                                   Oakland, CA 94612
21                                                 Telephone: 415-288-8703
                                                   Facsimile: 510-338-3030
22                                                 epaterson@equaljusticesociety.org
                                                   mtawatao@equaljusticesociety.org
23                                                 calvernaz@equaljusticesociety.org
24                                                 Lisa Holder (SBN 212628)
                                                   EQUAL JUSTICE SOCIETY
25                                                 P.O. Box 65694
                                                   Los Angeles, CA 90065
26                                                 Telephone: 323-683-6610
                                                   lisaholder@yahoo.com
27
                                                   Co-Lead Class Counsel
28
                                                                           OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                       - 13 -                       PRELIMINARY INJUNCTION
                                                                                    CASE NO. 4:20-CV-05309-PJH
       Case 4:20-cv-05309-PJH Document 66 Filed 10/06/20 Page 18 of 18



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on October 6, 2020, I caused the foregoing to be electronically filed
 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4               I declare under penalty of perjury under the laws of the United States that the above is true
 5   and correct. Executed on October 6, 2020, at San Francisco, California.
 6
                                                          /s/ Kelly M. Dermody
 7                                                            Kelly M. Dermody
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             OPPOSITION TO MOTION FOR STAY OF
     2046281.2
                                                        - 14 -                        PRELIMINARY INJUNCTION
                                                                                      CASE NO. 4:20-CV-05309-PJH
